430 F.2d 1334
Carol, Cecil, and Curtis REEVES, Minors, etc., et al.,Plaintiffs-Appellants,v.HANCOCK COUNTY BOARD OF EDUCATION et al., Defendants-Appellees.
No. 29925.
United States Court of Appeals, Fifth Circuit.
Aug. 17, 1970.

Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., Jack Greenberg, Norman J. Chachkin, New York City, Thomas M. Jackson, Macon, Ga., for appellants.
Wallace Miller, Jr., Frank C. Jones, Macon, Ga., J. Franklin Hitchcock, Sparta, Ga., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
This is an appeal from dismissal of a complaint by the United States District Court for the Middle District of Georgia.  Plaintiffs-appellants filed the complaint in the district court, seeing the disestablishment of the dual school system in Hancock County, Georgia.  The district court dismissed the complaint because 'the matter of desegregation of the public schools of Hancock County, Georgia is now having the attention of the United States District Court for the Northern District of Georgia and . . . it would be unseemly * * * for this court to assume jurisdiction in the premises.'  We find that dismissal of the complaint under these circumstances was not an abuse of discretion and therefore affirm.


2
At the time of the dismissal of the complaint, there was a case pending in the United States District Court for the Northern District of Georgia in which the United States was suing the State of Georgia and the Georgia State Board of Education to desegregate the schools in 81 school district in Georgia, including the Hancock County school district.  Representatives of the black citizens of the various school districts were allowed to intervene in the Northern District litigation for the purpose of contesting the formulas established by that court for faculty and student integration.  The subject matter and basic relief sought in the court below-- namely, the desegregation of the Hancock County school system-- were directly involved in the suit in the Northern District Court.  Thus, if the district judge had not dismissed this complaint, he would have run the risk of creating a conflict with the determinations of the Northern District Court and of subjecting defendants to different and probably conflicting orders.


3
Since the same subject matter and relief were involved in the Northern District litigation, since the interests of the plaintiffs here appear to have been adequately represented in the Northern District litigation, since there was a substantial probability that any order issued by the district court below would have been in at least partial conflict with the orders emanating from the Northern District Court, and since the plaintiffs here will have the opportunity to later seek relief if they feel aggrieved by the plan put into effect by the Northern District Court, we hold that dismissal of this complaint was not an abuse of discretion and is


4
Affirmed.